Citation Nr: 0619409	
Decision Date: 07/03/06    Archive Date: 07/13/06

DOCKET NO.  03-17 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
residuals, encephalopathy, traumatic with hypochondrial 
reaction, currently rated 30 percent disabling.

2.  Entitlement to an increased rating for service-connected 
anxiety disorder, currently rated 30 percent disabling.

3.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disabilities (TDIU).

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1946 to 
August 1949.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of a Department of Veterans Affairs 
(VA) Regional Office (RO).  A September 2002 rating decision 
denied entitlement to an increased disability rating for 
service-connected encephalopathy.  A notice of disagreement 
was filed in April 2003, a statement of the case was issued 
in May 2003, and a substantive appeal was received in May 
2003.  An April 2004 rating decision granted a 30 percent 
disability rating for service-connected anxiety disorder.  An 
April 2005 rating decision continued the 30 percent 
disability rating for service-connected anxiety disorder, and 
denied entitlement to a TIDU.  A notice of disagreement was 
filed in May 2005, a statement of the case was issued in 
September 2005, and a substantive appeal was received in 
November 2005.  The veteran testified at a videoconference 
hearing before the Board in May 2006; the transcript is of 
record.



FINDINGS OF FACT

1.  On May 5, 2006, prior to the promulgation of a decision 
in the appeal, the veteran withdrew the appeal of the issue 
of entitlement to an increased disability rating for 
residuals, encephalopathy, traumatic with hypochondrial 
reaction.  

2.  The veteran's service-connected anxiety disorder has been 
manifested by occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood, anxiety, panic attacks, chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).  

3.  The veteran's service-connected residuals, 
encephalopathy, traumatic with hypochondrial reaction; 
anxiety disorder; herniation, upper thigh, right leg; 
bilateral hearing loss; and, tinnitus do not preclude 
substantially gainful employment.



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal have 
been met with respect to the issue of entitlement to 
residuals, encephalopathy, traumatic with hypochondrial 
reaction.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 
C.F.R. §§ 20.202, 20.204 (2005).

2.  The criteria for entitlement to a disability evaluation 
in excess of 30 percent for the veteran's service-connected 
anxiety disorder have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Code 
9413 (2005).

3.  The criteria for entitlement to a total disability rating 
due to service-connected disabilities have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 
3.341, 4.15, 4.16, 4.18, 4.25 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Dismissal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  Except for appeals withdrawn 
on the record at a hearing, appeal withdrawals must be in 
writing.  38 C.F.R. § 20.204.  Withdrawal may be made by the 
appellant or by his authorized representative.  38 C.F.R. § 
20.204.

In this case, the veteran withdrew his appeal of entitlement 
to an increased rating for residuals, encephalopathy, 
traumatic with hypochondrial reaction in correspondence 
received by the Board in May 2006.  Thus, there remain no 
allegations of errors of fact or law for appellate 
consideration with respect to this issue.  Accordingly, the 
Board does not have jurisdiction to review the appeal on this 
matter, and the issue of entitlement to an increased rating 
for residuals, encephalopathy, traumatic with hypochondrial 
reaction is dismissed.

II.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, VA satisfied its 
duties to the veteran in VCAA letters issued in June 2002, 
January 2004, and July 2004.  The letters predated the rating 
decisions.  See id.  The VCAA letters notified the veteran of 
what information and evidence is needed to substantiate his 
claims, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
any evidence in his possession that pertains to the claims.  
Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  
Cumulatively, the VCAA letters have clearly advised the 
veteran of the evidence necessary to substantiate his claims. 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, 19 Vet. App. at 486.  Although the present 
appeal involves increased rating issues, VA believes that the 
Dingess/Hartman analysis must be analogously applied.  
       
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate his increased rating claim and entitlement to a 
TDIU, but there has been no notice of the types of evidence 
necessary to establish an effective date.  Despite the 
inadequate notice provided to the appellant, the Board finds 
no prejudice to the appellant in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the appellant has been prejudiced 
thereby).  The Board notes that the RO did furnish the 
appellant letters in June 2002, January 2004, and July 2004 
which advised the veteran of the evidence necessary to 
support his increased rating claims.  Since the Board 
concludes below that the preponderance of the evidence is 
against entitlement to an increased rating and entitlement to 
a TDIU, any questions as to the appropriate effective date to 
be assigned are rendered moot. 

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains the 
veteran's service medical records and post-service VA medical 
records.  There is no indication of relevant, outstanding 
records which would support the veteran's claims.  
38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  
Additionally, the evidence of record contains VA examinations 
performed in March 2004, August 2004, and March 2005.  The 
examination reports obtained are thorough and contain 
sufficient information to decide the issues on appeal.  See 
Massey v. Brown, 7 Vet. App. 204 (1994).  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issues on appeal.


III.  Criteria & Analysis

Anxiety disorder

Service connection is in effect for anxiety disorder, rated 
noncompensably disabling effective August 25, 1949, and 
pursuant to his increased rating claim, 30 percent disabling 
effective December 1, 2003.

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Initially, the Board notes that the symptoms listed in VA's 
general rating formula for mental disorders is not intended 
to constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).  

An evaluation of 30 percent is warranted for anxiety disorder 
with occupational and social impairment with occasional 
decreased in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily with routine behavior, self-care, 
and conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  See 38 C.F.R. 
§ 4.130, Diagnostic Code 9411.

An evaluation of 50 percent is warranted for anxiety disorder 
with occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  See id.

A 70 percent evaluation is warranted for anxiety disorder 
with occupational and social impairment with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  See id.

A 100 percent evaluation is warranted for anxiety disorder 
with total occupational and social impairment, due to 
symptoms such as the following:  gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  See id.

The Global Assessment of Functioning (GAF) scale reflects the 
psychological, social and occupational functioning under a 
hypothetical continuum of mental illness.  See American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994) (DSM-IV); see also 
Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  According 
to the DSM-IV, a GAF score between 41 and 50 is indicative of 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g. no friends, 
unable to keep a job); a GAF score between 51 and 60 is 
indicative of moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or coworkers); a GAF 
between 61 and 70 is indicative of mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships; and, a GAF between 71 to 80 is indicative that 
if symptoms are present, they are transient and expectable 
reactions to psychosocial stressors (e.g., difficulty 
concentrating after family argument); no more that slight 
impairment in social, occupational, or school functioning 
(e.g., temporarily falling behind in school work).

The veteran underwent a VA examination in March 2004 to 
evaluate the presence of post-traumatic stress disorder 
(PTSD) and to evaluate the severity of his service-connected 
anxiety disorder.  At the time of the examination, he lived 
with his wife, who was suffering from failing eyesight.  As a 
result, he reported helping her treat her eyes, driving her 
around, and helping her with errands and house chores.  With 
regard to employment, in February 1973, he retired from the 
government after 25 years.  Subsequently, he worked for 25 
years as a salesman for incentive and awards programs.  He 
retired in 1998.  In describing his daily routine, he 
reported rising "when ever I feel like it" but often likes 
to arise between 4:00 and 4:30 a.m.  He will watch the 
religious channel on television, and pray and meditate.  He 
will have breakfast with his wife, and they may go out to 
eat.  If they do not go out to eat, he will read the 
newspaper.  Sometimes he and his wife will go for a walk, and 
they run errands and go to the store.  Often they will go out 
to lunch as a result of being out for their errands.  They 
will then return home and take a nap.  He awakens in the 
afternoon, and watches the news, religious programming, and 
the history channel.  He will also do a little bit of 
reading.  Sometimes his daughter will visit with his 11-year 
old granddaughter.  He will eat supper with his wife, watch 
television or read, may do a little exercise, and then goes 
to bed between 11:00 p.m. and midnight.

He reported sleeping four to five hours per night.  Some 
nights he does not get back to sleep if he awakens early, 
however, he denied being tired.  His appetite is good.  
Occasionally he has crying spells.  He gets anxious, worrying 
that his throat will close up and relates this to an in-
service accident where they cleared his throat of blood.  

He denied any suicidal thoughts or feelings, and he denied 
being irritable.  He is able to enjoy himself and laughed 
during the session.  He reported that the prescribed 
Sertraline had helped him a great deal.

He reported that he used to have anxiety when driving because 
he would lose concentration and begin looking around and not 
paying attention to his driving.  He has had a few accidents 
because of that.  He worries about his wife, daughters, and 
grandkids.  He reported attending his grandson's soccer 
tournament in California, and that his granddaughter also has 
played soccer.

He reported that he likes to attend church and does so one a 
month.  He is interested in religious study and is a 
practicing Catholic.  He belongs to the DAV, VFW, and the 
American Legion.  He has a number of friends in those 
different organizations and gets togethers with them once in 
a while.  He served as a Chaplain of the DAV for seven years, 
and a Chaplain for the American Legion for five years.  He 
would attend military burial services in this capacity, which 
made him sad.

He reported collecting coins, and has a license to buy and 
sell them.  He also enjoys religious study and his 
grandchildren.

He denied the use of alcohol or recreational drugs.  He 
denied any arrests or being involved in any fist fights.  He 
denied receiving any speeding tickets, and had not been fired 
from a job.

He had a stroke one and a half years prior, sought emergency 
treatment, and his stroke was reversed.  

He has two daughters, one living in the same town as the 
veteran, and the other living in Atlanta.  The daughter 
living in Atlanta visits once a year, as the veteran's wife 
does not travel.

He reported thinking on a daily basis about a jeep accident 
that occurred in service.  He says that choking in the throat 
reminds him of this.  He worries about things "every once in 
a while" and may become a little nauseated but not have 
other physical symptoms.  He reported that things bother him 
like selfish people but he did not provide details.  The 
examiner opined that this seemed to extend to the normal 
kinds of things that a person of his sensibility might take 
offense to, such as swearing.  

On mental status examination, he spoke in a very low tone, 
even upon adjusting his hearing aids.  His affect was full 
range and appropriate to content.  There were no soft signs 
of psychosis.  There were no frank delusional or 
hallucinatory experiences.  His speech was low in volume, 
normal in rate.  There was no idiosyncrasy in the use of 
grammar.  Cause and effect thinking was maintained.  He used 
language abstractly.  He was quiet articulate.  There was no 
suicidal or homicidal ideation elicited.  On formal testing, 
he could estimate the passage of time during the interview.  
He was oriented to time, place and person.  Recent and remote 
memory was grossly intact.  Judgment seemed adequate to the 
situation.  The examiner diagnosed anxiety disorder, not 
otherwise specified, and assigned a GAF score of 60 in 
reference to difficulty with sleep, worry, and concerns about 
choking.  The examiner opined that the veteran was competent 
for VA purposes.

The veteran underwent another VA examination in August 2004.  
He reported having anxiety and unusual experiences.  He 
reported that he is "quite a character."  He reported that 
he is able to see people in danger, notice that their aura is 
breaking up, and has seen people die and their souls leave 
their body.  He reported being quite religious and carrying 
plasticized cards with prayers that he hands out to people.  
He referenced his work as a Chaplain with the DAV and 
American Legion.  The veteran provided more details regarding 
the accident that occurred during service.  He was 
participating in the occupation of Japan in 1948.  He 
sustained a head injury and multiple serious bodily injuries 
in a jeep accident.  He reported that he "died twice."  He 
reported having difficulty swallowing and choking on blood.  
He reported ongoing difficulties with dreams about this 
experience and waking up with sweats.  Subsequent to service, 
he worked for the government for 25 years as a radio 
teletype, and in retail sales for another 25 years.  

The veteran reported that his symptoms were a 5 on a 10-point 
scale.  He worries about his wife, who recently had a stroke, 
and has worried through the years about his reputation and 
what others were saying about him due to controversy and 
tension on the job.  He also worries about his family.

He reported decreased energy and concentration, and a 
slightly depressed mood.  He also reported some difficulties 
with memory.  He denied any clear cut manic symptoms but does 
have a significant interest in religious activities.  He 
denied any specific elevated mood, increased need for sleep, 
increased talk and pressure, or recklessness or impulsivity, 
now or in the past.  He reported panic attacks twice a week 
and generalized anxiety.  He also reported having acid reflux 
which he thinks is why he has a choking feeling and that it 
may be due to nerves.  He reported some flashbacks and 
intrusive thoughts at times when he sees or smells certain 
things associated with his jeep accident, such as seeing 
fluttering curtains.

He denied any overt psychotic symptoms including auditory or 
visual hallucinations, Schneiderian symptoms, paranoia, or 
odd beliefs, but did report, as previously mentioned, some 
unusual perceptual experiences.  He denied any active 
suicidal ideations or plans or history of attempts.  He 
denied active homicidal ideations, plans or history of 
attempts.  

Aside from mental outpatient treatment in 1958, the veteran 
did not seek VA mental health treatment until late 2003.  He 
takes Sertraline, and takes various medications for his heart 
and cholesterol.  

He denied having legal problems, substance abuse problems, 
domestic abuse problems, or a history of sexual or physical 
abuse in his life.  

His daily routine varied slightly from his reports at the 
March 2004 VA examination.  He reported waking at 7:00 a.m., 
drinking coffee, and maybe eating breakfast.  He reported 
that his wife has not been with him due to medical problems, 
but she was coming home soon.  His daughter does not let him 
drive, so she comes to pick him up.  In the morning he will 
work on the bills and do some light chores, and then will 
have lunch.  He naps for an hour or two.  He uses the phone 
to communicate with various people, and eats dinner around 
6:30 p.m.  He reported previously being more involved with 
the DAV and American Legion, but due to his physical 
problems, these activities had lessened.  He reported 
interest in reading articles, collecting coins, bible study, 
and visiting with his children.

On mental status examination, his mood was generally friendly 
and upbeat.  His speech was articulate.  Thought processes 
were logical.  He was estimated to have average intellect and 
be a reliable historian.  Orientation and registration skills 
were all intact, as were language and visual motor skills, 
although the intercepting pentagon were not specifically 
oriented correctly.  He only remembered one object on recall, 
but recalled the second with a hint.  He acknowledged some 
difficulty with his focus and memory at times, but had not 
noted any significant decline.  

The examiner summarized the findings above.  The examiner 
noted that the veteran had a multiple year history of 
employment, although he reported that during his last 10 
years at his sales job he had more difficulty functioning on 
the job.  He did report some intrusive memories and bodily 
sensations that may be associated with his military accident 
including difficulty swallowing, acid reflux problems, and an 
out of body experience.  He expressed concerns about his 
physical status, but tried to maintain a reasonably active 
lifestyle within his limitations.  He reported some 
forgetfulness and did show some difficulty with attention and 
recall.  His children had cautioned him not to drive.  The 
examiner opined that he did not show serious deficits on his 
current mental status examination.  The examiner opined that 
he was capable of managing his finances despite some 
difficulties with recall and attention.

The examiner diagnosed anxiety disorder, not otherwise 
specified, with symptoms of post-traumatic stress including 
disturbing dreams, intrusive memories, and recurrent 
intrusive bodily sensations.  The symptoms, however, did not 
meet the full criteria to diagnose PTSD.  The examiner also 
diagnosed depressive disorder, not otherwise specified, most 
likely associated with situational problems, aging, and 
physical health.  A third diagnosis was cognitive disorder, 
not otherwise specified, with decreased attention and recall.  
With regard to GAF and his anxiety disorder, the examiner 
assigned a score of 60.  In consideration of all three 
diagnoses, the examiner assigned a GAF score of 55.  The 
examiner opined that the veteran's depressive disorder and 
cognitive disorder were not specifically related to his 
anxiety disorder, which was more related to his military 
service.  His depressive and cognitive disorder were related 
to aging and difficulties with physical health and other 
situational problems.  The examiner also opined that his 
cognitive disorder was also not directly associated with his 
head injury, which he sustained in service.  The basis for 
this opinion was that he had a long and fruitful history of 
employment and higher functioning jobs where his cognitive 
functioning was not noted to be seriously deficient, 
according to his report of his work career.  The examiner 
opined that the veteran is capable of simple repetitive work 
in a loosely supervised environment with minimal peer and 
supervisor contact so as to minimize distractions from a 
mental health perspective.  The examiner based such opinion 
on the mental status examination, the March 2004 examination 
findings, and progress notes from his treating VA doctor.

The Board finds that after reviewing the evidence of record 
and in light of the applicable rating criteria, the 
preponderance of the evidence is against entitlement to a 
rating in excess of 30 percent for his service-connected 
anxiety disorder.  In that regard, in order for a 50 percent 
evaluation to be warranted, the veteran's symptomatology 
would have to be indicative of flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; 
impaired judgment; impaired abstract thinking; and, 
difficulty in establishing and maintaining effective work and 
social relationships.  These impairments were not shown on 
objective examination.  As discussed, the veteran's anxiety 
disorder is mainly manifested by difficulty sleeping, 
nightmares, anxiety, and intrusive memories related to the 
jeep accident that occurred during service, which includes a 
fear of choking.  The examiners have opined, however, that 
his symptomatology does not meet the DSM IV criteria for 
PTSD.  The Board acknowledges that the objective evidence 
does reflect findings of memory and concentration issues.  
The August 2004 examiner, however, also rendered diagnoses of 
a depressive and cognitive disorder, opining that such 
disorders were unrelated to his service-connected anxiety 
disorder and unrelated to the in-service jeep accident.  The 
examiner opined that his depressive and cognitive disorders 
were related to aging and difficulties with physical health 
and other situation problems, rather than his military 
service.  

The Board also acknowledges that both VA examiners assigned 
GAF scores of 60 with regard to his anxiety disorder which is 
indicative of moderate symptoms such as difficulty in social, 
occupational, or social functioning.  The Board notes, 
however, that a GAF score reflects merely an examiner's 
opinion of functioning levels and in essence represents an 
examiner's characterization of the level of disability that 
by regulation is not, alone, determinative of the appropriate 
disability rating.  See Richard v. Brown, 9 Vet. App. 266, 
267 (1996).  Nevertheless, it is noted that a disability 
rating depends on evaluation of all the evidence, and an 
examiner's classification of the level of a psychiatric 
impairment, by words or by a GAF score, is to be considered 
but is not determinative of the percentage disability rating 
to be assigned.  38 C.F.R. § 4.126; VAOPGCPREC 10-95 (1995).  
In the Board's view, however, the demonstrated symptomatology 
does not reflect any such difficulties, other than minimal 
findings at best.  The objective findings on record reflect 
that the veteran was employed in two capacities for a total 
of 50 years, is married and has a good relationship with his 
children and grandchildren, and has maintained involvement 
with several veteran organizations.  The August 2004 examiner 
did assign a secondary GAF score of 55 for psychological, 
social and occupational functioning, however, such score was 
based on consideration of all three diagnoses - anxiety 
disorder, cognitive disorder, and depressive disorder.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
there has been no showing by the veteran that the service-
connected anxiety disorder alone has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.

TDIU

In order to establish service connection for a total rating 
based upon individual unemployability due to service-
connected disability, there must be an impairment so severe 
that it is impossible to follow a substantially gainful 
occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16.  In reaching such a determination, the central 
inquiry is "whether the veteran's service connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  For VA purposes, the term "unemployability" is 
synonymous with an inability to secure and follow a 
substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. 
Reg. 2317 (1992).  Consideration may be given to the 
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
age or to the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards 
for an award of total rating based on unemployability.  When 
the veteran's schedular rating is less than total (for a 
single or combination of disabilities), a total rating may 
nonetheless be assigned provided that if there is only one 
service-connected disability, this disability shall be rated 
at 60 percent or more.  When there are two or more 
disabilities, at least one disability must be ratable at 40 
percent or more, and any additional disabilities must result 
in a combined rating of 70 percent or more, and the disabled 
person must be unable to secure or follow a substantially 
gainful occupation.  See 38 C.F.R. § 4.16(a).  A total 
disability rating may also be assigned on an extra-schedular 
basis, pursuant to the procedures set forth in 38 C.F.R. 
§ 4.16(b), for veterans who are unemployable by reason of 
service-connected disabilities, but who fail to meet the 
percentage standards set forth in section 4.16(a).  Thus, the 
Board must evaluate whether there are circumstances, apart 
from any non-service-connected conditions and advancing age, 
which would justify a total rating based on unemployability.

A claim for a TDIU, is in essence, a claim for an increased 
rating.  Norris v. West, 12 Vet. 413, 420 (1999).  A TDIU 
claim is an alternate way to obtain a total disability rating 
without recourse to a 100 percent evaluation under the rating 
schedule.  See Parker v. Brown, 7 Vet. App. 116, 118 (1994).
Service connection is in effect for the following 
disabilities:  residuals, encephalopathy, traumatic with 
hypochondrial reaction (rated 30 percent disabling, effective 
August 25, 1949); anxiety disorder (rated noncompensably 
disabling effective August 25, 1949, and 30 percent 
disabling, effective December 1, 2003); herniation, upper 
thigh, right leg (rated noncompensably disabling effective 
August 25, 1949, and 10 percent disabling effective June 11, 
2002); bilateral defective hearing (rated noncompensably 
disabling effective December 12, 1956; rated 10 percent 
disabling effective June 11, 2002; and rated 20 percent 
disabling effective August 25, 1949); and tinnitus (rated 10 
percent disabling effective May 6, 2004).  Consequently, the 
veteran's service-connected disabilities do not meet the 
percentage requirements of 38 C.F.R. § 4.16(a).

Following a full and thorough review of the evidence of 
record, the Board concludes that the preponderance of the 
evidence is against the veteran's claim of entitlement to a 
TDIU.  The evidence does not demonstrate that the veteran is 
unable to secure or follow a substantially gainful occupation 
solely by reason of his service-connected disabilities.  As 
noted, the veteran was employed as government worker for 25 
years and as a salesman for another 25 years.  He testified 
in May 2006 that he voluntarily retired in 2000, due mainly 
to his physical conditions.  Although he has testified that 
he had difficulty at work due to anxiety.  As discussed 
hereinabove, the August 2004 VA examiner specifically opined 
that the veteran was capable of simple repetitive work in a 
loosely supervised environment with minimal peer and 
supervisor contact so as to minimize distractions from a 
mental health perspective.  The veteran underwent an 
audiological examination in March 2005, which reflected 
objective findings of severe sensorineural hearing loss in 
the left ear, and mild sensorineural hearing loss in the 
right ear.  The examiner noted that his speech recognition 
scores were excellent in the right ear, and poor in the left 
ear.  The examiner opined that the veteran would have the 
most difficulty interacting with the public in the presence 
of background noise.  He would have a moderate degree of 
difficulty performing a job in a sedentary employment 
environment.  If the job were in a loosely supervised 
situation and required little interaction with the public, he 
would have a moderate amount of difficulty due to his 
impaired hearing.  In consideration of the veteran's 
testimony and objective findings, there is no persuasive 
evidence of record demonstrating that the veteran's service-
connected disabilities alone render him unemployable, nor is 
the evidence in a state of equipoise on that question.  There 
is no persuasive evidence of record demonstrating or 
suggesting that the veteran in unemployable as a result of 
his service-connected disabilities.

In summary, the preponderance of the evidence is against a 
finding that the veteran's service-connected disabilities 
preclude employment consistent with his education and work 
history.  Although the veteran is entitled to the benefit of 
the doubt where the evidence is in approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as here, 
the preponderance of the evidence is against the claim of 
entitlement to TDIU benefits.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

The issue of entitlement to an increased rating for service-
connected residuals, encephalopathy, traumatic with 
hypochondrial reaction is dismissed.

Entitlement to a rating in excess of 30 percent for anxiety 
disorder is not warranted.  Entitlement to a TDIU is not 
warranted.  To this extent, the appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


